Citation Nr: 1526594	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the thoracolumbar spine.

2.  Entitlement to service connection for germ cell carcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The RO denied service connection for germ cell cancer, erectile dysfunction, DDD and DJD of the thoracolumbar spine, restrictive lung disease, and a skin condition.

In March 2013, the RO received his disagreement with the rating actions and a statement of the case (SOC) was issued in September 2013.  In the Appeal to Board of Veterans Appeals (VA Form 9), received in October 2013, the Veteran only appealed the denial of service connection for germ cell carcinoma and the thoracolumbar spine disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

At the November 2012 VA examination, the Appellant reported that he was awarded Social Security Administration (SSA) benefits in 1994, due to his back disability.  These records should be obtained.  

In light the fact that these governmental records may also contain information related to the germ cell carcinoma, and also to avoid piecemeal adjudication of the case, the Board will defer review of the claim for service connection for germ cell carcinoma.  

As a side note, the Board notes that correspondence sent to the Appellant including the SOC is incorrectly addressed.  The Appellant's apartment number is 308 and not 305.  See NOD and VA9.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send all correspondence to the Veteran's correct address; 509 Goose Island Drive Apt # 308, Decorah, IA 52101.

2.  Request from the SSA all records pertinent to the Veteran's 1994 claim for SSA disability benefits as well as all medical records relied upon concerning that claim.  

3.  The AOJ should review all additional records received and arrange for any further development suggested by the information therein (e.g., if the AOJ identifies any further providers of pertinent treatment, secure the records of such treatment, and, if the information indicates that an addendum opinion is necessary, arrange for such opinion).

4.  If the determination remains adverse to the Appellant, provide a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




